EXHIBIT 99.8 SECOND LIEN GUARANTY AND COLLATERAL AGREEMENT dated as of September 2, 2008 made by ABC FUNDING, INC. and EACH OF THE OTHER GRANTORS (AS DEFINED HEREIN) in favor of CIT CAPITAL USA INC., as Administrative Agent REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT DATED AS OF SEPTEMBER 2, 2008 (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG THE BORROWER, CIT CAPITAL USA INC., AS FIRST LIEN COLLATERAL AGENT (AS DEFINED THEREIN), AND CIT CAPITAL USA INC., AS SECOND LIEN ADMINISTRATIVE AGENT (AS DEFINED THEREIN).NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE SECOND LIEN ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE SECOND LIEN ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL. TABLE OF CONTENTS ARTICLE I DEFINITIONS Section 1.01Definitions Section 1.02Other Definitional Provisions Section 1.03Rules of Interpretation ARTICLE II GUARANTEE Section 2.01Guarantee Section 2.02Right of Contribution Section 2.03No Subrogation Section 2.04 Guaranty Amendments, Etc. with respect to the Borrower Obligations Section 2.05Waivers Section 2.06Guaranty Absolute and Unconditional Section 2.07Reinstatement Section 2.08Payments ARTICLE III GRANT OF SECURITY INTEREST Section 3.01Grant of Security Interest Section 3.02Transfer of Pledged Securities ARTICLE IV REPRESENTATIONS AND WARRANTIES Section 4.01Representations in Term Loan Agreement Section 4.02Title; No Other Liens Section 4.03Perfected Priority Liens Section 4.04Grantor Information Section 4.05Inventory and Equipment Section 4.06Deposit Accounts Section 4.07Farm Products Section 4.08Investment Property Section 4.09Receivables Section 4.10Contracts Section 4.11Intellectual Property Section 4.12Commercial Tort Claims Section 4.13Benefit to the Guarantors Section 4.14Solvency ARTICLE V COVENANTS Section 5.01 Covenants and Events of Default in Term Loan Agreement Section 5.02 Delivery of Instruments, Certificated Securities and Chattel Paper Section 5.03Payment of Obligations Section 5.04 Maintenance of Perfected Security Interest; Further Documentation Section 5.05Changes in Locations, Name, Etc. Section 5.06Notices Section 5.07Investment Property Section 5.08Intellectual Property Section 5.09Commercial Tort Claims ARTICLE VI REMEDIAL PROVISIONS Section 6.01Certain Matters Relating to Receivables Section Communications with Obligors; Grantors Remain Liable Section 6.03Pledged Securities Section 6.04Proceeds to be Turned Over to Administrative Agent Section 6.05Application of Proceeds Section 6.06Code and Other Remedies Section 6.07Registration Rights Section 6.08Waiver; Deficiency Section 6.09Non-Judicial Enforcement ARTICLE VII THE ADMINISTRATIVE AGENT Section 7.01 Administrative Agent’s Appointment as Attorney-in-Fact, Etc. Section 7.02Duty of Administrative Agent Section 7.03Execution of Financing Statements Section 7.04Authority of Administrative Agent ARTICLE VIII SUBORDINATION OF INDEBTEDNESS Section 8.01Subordination of All Grantor Claims Section 8.02Claims in Bankruptcy Section 8.03Payments Held in Trust Section 8.04Liens Subordinate Section 8.05Notation of Records ARTICLE IX MISCELLANEOUS Section 9.01 No Waiver by Course of Conduct; Cumulative Remedies Section 9.02Notices Section 9.03Enforcement Expenses; Indemnities Section 9.04Amendments in Writing Section 9.05Successors and Assigns Section 9.06Survival; Revival; Reinstatement Section 9.07Counterparts; Integration; Effectiveness Section 9.08Severability Section 9.09Set-Off Section Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. Section 9.11Headings Section 9.12Acknowledgments Section 9.13Additional Grantors and Additional Pledged Securities Section 9.14Releases SCHEDULES: 1Notice Addresses 2Investment Property 3Perfection Matters 4Location of Jurisdiction of Organization and Chief Executive Office 5Inventory and Equipment Locations 6Intellectual Property 7Existing Permitted Financing Statements 8Deposit Accounts ANNEXES: IForm of Acknowledgment and Consent II Form of Assumption Agreement IIIForm of Supplement This SECOND LIEN GUARANTY AND COLLATERAL AGREEMENT, dated as of September 2, 2008, is made by ABC Funding, Inc., a Nevada corporation (the “Borrower”) and each of the signatories hereto (the Borrower and each of the signatories hereto, together with any Subsidiary of the Borrower that becomes a party hereto from time to time after the date hereof, the “Grantors”) in favor of CIT Capital USA Inc., as administrative agent (in such capacity, together with its successors in such capacity, the “Administrative Agent”) for the banks and other financial institutions (the “Lenders”) from time to time parties to the Second Lien Term Loan Agreement, dated as of September 2, 2008 (as amended, supplemented or otherwise modified from time to time, the “Term Loan Agreement”), among the Borrower, the Administrative Agent and the Lenders. R E C I T A L S A.It is a condition precedent to the obligation of the Lenders to make their respective loans to and extensions of credit on behalf of the Borrower under the Term Loan Agreement that the Grantors shall have executed and delivered this Agreement to the Administrative Agent for the ratable benefit of the Lenders. B.Now, therefore, in consideration of the premises herein and to induce the Administrative Agent and the Lenders to enter into the Term Loan Agreement and to induce the Lenders to make their respective loans to and extensions of credit on behalf of the Borrower thereunder, each Grantor hereby agrees with the Administrative Agent, for the ratable benefit of the Lenders, as follows: ARTICLE I Definitions Section 1.01Definitions. (a)Unless otherwise defined herein, terms defined in the Term Loan Agreement and used herein have the meanings given to them in the Term Loan Agreement, and all uncapitalized terms which are defined in the UCC (as defined herein) on the date hereof are used herein as so defined. (b)The following terms are used herein as defined in the UCC on the date hereof:Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims, Contracts, Documents, Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General Intangibles,Instruments, Inventory, Letter-of-Credit Rights, Proceeds, Supporting Obligations, and Tangible Chattel Paper. (c)The following terms have the following meanings: “Acknowledgment and Consent” means an Acknowledgement and Consent substantially in the form attached hereto as Annex I. “Administrative Agent” has the meaning assigned such term in the Preamble. “Agreement” means this Second Lien Guaranty and Collateral Agreement, as the same may be amended, restated, supplemented or otherwise modified from time to time. “Assumption Agreement” means an Assumption Agreement substantially in the form attached hereto as Annex
